Per Curiam.
This court has repeatedly and recently stated the rules to be applied when reviewing a complaint attacked by demurrer. See Town of Salem v. Kenosha County, ante, p. 432, 204 N. W. 2d 467, and cases cited therein.
Additionally, on demurrer the facts alleged in the complaint are assumed to be true and the difficulty the plaintiff may have in proving them is immaterial. Ritterbusch v. Ritterbusch (1971), 50 Wis. 2d 633, 184 N. W. 2d 865.
Applying these well-established rules the court concludes on this general demurrer to the complaint that *774the facts alleged are sufficient to state a cause of action on ■ behalf of the plaintiff as assignee against the defendant, the co-assignee, for the proceeds on the note.
The order is affirmed.